Exhibit 10.1

 

July 22, 2005

 

Mr. Kevin Burke

c/o Consolidated Edison, Inc.

4 Irving Place

New York, New York 10003

 

Dear Kevin:

 

The Board of Directors (the “Board”) of Consolidated Edison, Inc. (the
“Company”) has elected you, and is delighted that you will be assuming the
position of, Chief Executive Officer (“CEO”) of the Company, effective as of
September 1, 2005. The following outlines certain of the terms and conditions of
your continued employment with the Company.

 

1. During the period commencing on September 1, 2005 and ending December 31,
2008 (the “Initial Employment Period”), you will be employed as the CEO of the
Company, reporting directly to the Board. The Initial Employment Period shall be
automatically extended without further action of either party for additional one
year periods, unless you or the Company provides the other with written notice
of non-renewal at least 180 days prior to the expiration of the Initial
Employment Period or any such one year extension. Collectively, the Initial
Employment Period and each such extension (if any) are herein referred to as the
“Term.” In your capacity as CEO, you shall have the authorities and duties
commensurate with that position and such other authority and duties commensurate
with your position, as determined by the Board. During the Term, the Board shall
nominate you for election to the Board. Subject to the next sentence, you agree
to devote your full attention, time and efforts during normal business hours to
the business and affairs of the Company and to the performance of your duties in
accordance with the Company’s policies and procedures. You may (a) serve on
corporate, civic or charitable boards or committees, (b) deliver lectures or
fulfill speaking engagements and (c) manage personal investments, so long as
such activities do not interfere with the performance of your responsibilities
as CEO and are in compliance with the Company’s policies and procedures.

 

2. Your base salary, annual incentive compensation and long-term incentive
compensation shall be determined by the Management Development and Compensation
Committee of the Company on an annual basis. Your initial base salary shall be
$925,000.00. Your target annual bonus under the Executive Incentive Plan for the
year 2005 as CEO shall be 100% (and your maximum bonus shall be 150%) of your
base salary, pro-rated for the period September 1, 2005 through December 31,
2005 (with you receiving a pro-rated bonus for the period January 1, 2005 to
August 31, 2005 based on your base salary and bonus percentages in effect prior
to September 1, 2005). You shall also receive an award under the Company’s Long
Term Incentive Plan (“LTIP”), the terms and conditions of which shall be
governed by the LTIP and an award agreement under the LTIP. You will also be
eligible to participate in all of the



--------------------------------------------------------------------------------

Company’s plans, practices, policies and programs, and to receive all fringe
benefits and perquisites, generally available to senior executives of the
Company on terms and conditions that are commensurate with your position as CEO.
In the event your employment is terminated by the Company without Cause (as
defined below), by you with or without Good Reason (as defined below) or in
connection with a non-renewal of this Agreement, and the treatment of any of
your benefits or awards upon retirement is more favorable to you than would
otherwise be the case based on the grounds for your termination of employment,
you shall be entitled on a benefit by benefit basis to such more favorable
retirement treatment.

 

3. The Company agrees that it will amend the Company’s Severance Program for
Officers (the “Severance Program”), effective as of September 1, 2005, to
provide you the following benefits during the Term of this Agreement:

 

(a) In the event that the Company terminates your employment without Cause (as
defined in Exhibit A) or you terminate your employment for Good Reason (as
defined in Exhibit A), subject to your executing a written release substantially
in the form of Annex 1 to the Severance Program (as revised to provide that you
are not releasing any rights of indemnification or to directors and officers
liability insurance coverage or any amounts due hereunder upon a termination):

 

(i) Subject to subparagraph (ii) below, the Company shall provide you with the
severance benefits set forth in Section III.A.1. of the Severance Program,
except that the number two shall be substituted for the number one in Sections
III.A.1.a.(2), b., c. and d.

 

(ii) In the event of a Termination Upon a Change in Control (as defined in the
Severance Program), the Company shall provide you with the benefits set forth in
Section III.A.2. of the Severance Program, except that references to the number
two shall be increased to three and you shall be treated as incurring a
Termination Upon a Change in Control if you are terminated without Cause or
terminate for Good Reason within six months prior to, and in connection with or
in contemplation of, a Change in Control.

 

(b) In the event your employment is terminated for Cause or you terminate your
employment without Good Reason, you shall be entitled to the your Base
Compensation (as defined in the Severance Program) and any accrued vacation pay,
in each case to the extent not previously paid and the Other Benefits, as
defined under the Severance Program, but for purposes of this Agreement also
including any unpaid bonus for any completed prior fiscal year (unless the terms
of such Other Benefits provide for forfeiture upon termination for Cause or
termination for other than Good Reason).

 

(c) In the event your employment terminates by reason of your death, your estate
or beneficiary shall be paid, as applicable, in a lump sum in cash within 30
days of the date of termination, the Accrued Obligations (as defined in the
Severance Program) and the Other Benefits.

 

(d) In the event your employment is terminated by reason of your Disability (as
defined in Exhibit A), you shall be entitled to receive all Accrued Obligations
in a lump sum in cash within 30 days of the termination of your employment and
the Other Benefits in accordance with their terms.

 

2



--------------------------------------------------------------------------------

Except to the extent otherwise provided in this Agreement, the terms of the
Severance Program as in effect on the date hereof shall govern your rights on
termination of your employment during the Term. The Company further agrees that
notwithstanding any amendments to the Severance Program, if your employment
terminates during the Term, you shall be entitled to the payments and benefits
provided under the Severance Program as in effect on the date hereof, and as
amended pursuant to the provisions of this Agreement. Notwithstanding anything
in the Severance Program to the contrary, the definitions of “Cause”, “Good
Reason” and “Disability” and the notice and cure provisions set forth in
Appendix A shall govern your rights upon termination of your employment during
the Term. The Company also agrees that in the event of a termination of your
employment other than for Cause by the Company, all amounts mandatorily deferred
under the Company’s Executive Incentive Plan shall be immediately vested and
nonforfeitable and paid to you in accordance with your payment election then in
effect.

 

4. In the event your employment is terminated in connection with a non-renewal
of the Term by the Company, you shall be entitled to the benefits provided in
Section III.A.1. of the Severance Program as in effect on the date hereof
(without regard to the amendments provided for under this Agreement). You shall
also be treated as a retiree for purposes of equity awards granted to you under
the LTIP and other plans, programs and arrangements of the Company.

 

5. The Company agrees that upon termination of your employment, the equity-based
awards granted to you prior to or during the Term under the LTIP or other
equity-based compensation plan of the Company shall be treated as follows
(whether such termination occurs during or after the Term):

 

(a) In the event that the Company terminates your employment without Cause or
you terminate your employment for Good Reason (regardless of whether such
termination of employment occurs in connection with a Change in Control), (i)
any performance-based equity awards granted to you prior to or during the Term
shall (A) fully vest and (B) be paid out within 30 days of the date your
employment terminates as if targeted performance had been achieved through the
applicable performance period; and (ii) any non-performance-based equity awards
granted to you prior to or during the Term, including restricted stock awards,
restricted stock unit awards, options and stock appreciation rights, shall fully
vest and (A) be paid out within 30 days of the date your employment terminates
or (B) (x) in the case of options granted to you prior to April 19, 2001 be
exercisable until the third anniversary of the date your employment terminates
and (y) in the case of options or stock appreciation rights granted to you after
April 19, 2001, be exercisable until the tenth anniversary of the grant date,
provided, however, that in no event shall such options or stock appreciation
rights be exercisable beyond the expiration of their respective terms.

 

(b) In the event that you terminate your employment without Good Reason, as a
result of non-renewal of the Agreement, or as a result of your death or
Disability, (i) any performance-based equity awards granted to you shall (A)
vest pro-rata based on the number of

 

3



--------------------------------------------------------------------------------

full months that have elapsed from the date of grant of such award to the date
of your termination of employment; (B) be payable at the time such award would
otherwise have been paid had your employment not terminated; and (C) be based on
the Company’s achievement of applicable performance criteria through the end of
the applicable performance period, (ii) any non-performance-based restricted
stock or restricted stock unit awards granted to you prior to or during the Term
shall vest pro-rata based on the number of full months that have elapsed from
the date of grant of such award to the date of termination of your employment
and be paid out within 30 days of the date your employment terminates, and
(iii)(A) in the case of options granted prior to April 19, 2001, such options
shall be exercisable until the third anniversary of the date your employment
terminates and (y)(B) in the case of options or stock appreciation rights
granted after April 19, 2001, such options or stock appreciation rights shall be
exercisable until the tenth anniversary of the grant date, provided, however,
that in no event shall such options or stock appreciation rights be exercisable
beyond the expiration of their respective terms.

 

(c) In the event your employment is terminated by the Company for Cause, any
equity awards granted to you prior to or during the Term under the LTIP or other
equity based compensation plan of the Company shall be forfeited in their
entirety (regardless of whether such awards are vested).

 

6. Notwithstanding anything in the Severance Program to the contrary, if any
payments or benefits made to you under this Agreement or otherwise constitute
“parachute” payments within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), you shall be entitled to the additional
payments and benefits set forth in Appendix B.

 

7. You understand that you hold in a fiduciary capacity for the benefit of the
Company all confidential information, knowledge or data (defined below) relating
to the Company or any of its affiliates or subsidiaries, and their respective
businesses, which you obtain during your employment by the Company or any of its
affiliated companies and which shall not be or become public knowledge (other
than by acts by you or your representatives in violation of this Agreement).
During the Term, you may disclose such information as (a) you in good faith
determine is necessary or appropriate in connection with the furtherance of the
business of the Company; provided, however, that you shall not disclose such
information if disclosure would violate securities laws, rules or regulations or
any agreement with a third party or (b) is in response to legal process or
governmental inquiry. Upon termination of your employment, you shall return to
the Company, all Company information. After termination of your employment, you
will not without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it,
except (x) otherwise publicly available information, or (y) as may be necessary
to enforce your rights under this Agreement or necessary to defend yourself
against a claim asserted directly or indirectly by the Company or its
affiliates, or (z) in compliance with legal process or governmental inquiry. As
used herein, the term “confidential information, knowledge or data” means all
trade secrets, proprietary and confidential business information belonging to,
used by, or in the possession of the Company or any of its affiliates and
subsidiaries, including but not limited to information, knowledge or data
related to business strategies, plans and financial information, mergers,
acquisitions or

 

4



--------------------------------------------------------------------------------

consolidations, purchase or sale of property, leasing, pricing, sales programs
or tactics, actual or past sellers, purchasers, lessees, lessors or customers,
those with whom the Company or its affiliates and subsidiaries has begun
negotiations for new business, costs, employee compensation, marketing and
development plans, inventions and technology, whether such confidential
information, knowledge or data is oral, written or electronically recorded or
stored, except information in the public domain, information known by you prior
to employment with the Company, information received by you from sources other
than the Company or its affiliates or subsidiaries, without obligation of
confidentiality and your rolodex and similar address books.

 

8. The confidential knowledge, information and data, as defined in the previous
paragraph, gained in the performance of your duties hereunder may be valuable to
those who are now, or might become, competitors of the Company or its affiliates
and subsidiaries. Accordingly, you agree that you will not, for the period of
two years from the date of termination of your employment for any reason, (other
than in connection with a non-renewal of the Term in which case the applicable
period shall be one year from the date of termination of your employment),
directly own, manage, operate, join, control, become employed by, consult to or
participate in the ownership, management, or control of any company that
competes with Consolidated Edison Company of New York, Inc., Orange and Rockland
Utilities, Inc. or other regulated business of the Company, or other than with
the consent of the Company which shall not be unreasonably withheld, any other
material business of the Company, provided that the foregoing shall not prevent
you from owning less than two (2%) of the stock of any publicly traded company.
Further, you agree that for a period of two years following the date of
termination of your employment (other than in connection with a non-renewal of
the Term in which case the applicable period shall be one year from the date of
termination of your employment), you will not, directly or indirectly, solicit
or hire, or encourage the solicitation or hiring of any person who was a
managerial or higher level employee of the Company at any time during the term
of your employment by the Company by any employer other than the Company for any
position as an employee, independent contractor, consultant or otherwise. The
foregoing agreement in the immediately preceding sentence shall not apply to any
person after six (6) months have elapsed subsequent to the date on which such
person’s employment by the Company has terminated. You shall also not be
prohibited from serving as a reference for an employee with regard to an entity
with which you are not affiliated or generally advertising for employees,
provided such advertising is not targeted at employees of the Company. In the
case of any material violations of any activity prohibited under this paragraph
8, you shall (a) not be entitled to post-employment payments under the Severance
Program or this Agreement; (b) forfeit any unvested equity awards granted to you
under the LTIP; and (c) return or repay to the Company a portion of any equity
awards that vested or paid out during the two-year period immediately preceding
such prohibited activity which is equal to the amount of such equity award that
vested or paid out within such two year period (valued as of the date such
equity award vested or paid out) times a fraction, the numerator of which is the
number of months from the commencement of such activity to the date that is
twenty-four months after the date of termination of your employment, and the
denominator of which is twenty-four.

 

9. In the event of a breach by you of any of the agreements set forth in
paragraphs 7 or 8 above, it is agreed that the Company shall suffer irreparable
harm for which money damages are not an adequate remedy, and that, in the event
of such breach, the Company shall be entitled to obtain an order of a court of
competent jurisdiction for equitable relief from

 

5



--------------------------------------------------------------------------------

such breach, including, but not limited to, temporary restraining orders and
preliminary and/or permanent injunctions against the breach of such agreements
by you. In the event that the Company should initiate any legal action for the
breach or enforcement of any of the provisions contained in Sections 7 or 8 and
the Company does not prevail in such action, you shall be reimbursed for the
full amount of any court costs, filing fees, attorney’s fees which you
reasonably incur in defending such action, and any loss of income during the
period of such litigation.

 

10. To the fullest extent permitted by applicable law, the Company shall (a)
indemnify you as an officer or director of the Company or a trustee or fiduciary
of an employee benefit plan of the Company against all liabilities and
reasonable expenses that you may incur in any threatened, pending, or completed
action, suit or proceeding, whether civil, criminal or administrative, or
investigative and whether formal or informal, because you are or were an officer
or director of the Company or a trustee or fiduciary of such employee benefit
plan, (b) pay for or reimburse your reasonable expenses incurred in the defense
of any proceeding to which you are a party because you are or were an officer or
director of the Company or a trustee or fiduciary of such employee benefit plan
and (c) if the Company maintains directors and officers liability insurance, to
cover you under such insurance to the same extent as its other officers and
directors. Your rights under this paragraph 10 shall survive the termination of
your employment by the Company.

 

11. Except with respect to equitable relief provided for in paragraph 9, any
dispute about the validity, interpretation, effect or alleged violation of this
Agreement shall be resolved by confidential binding arbitration to be held in
New York, New York, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereover. All
costs and expenses incurred by the Company or you or your beneficiaries in
connection with any such controversy or dispute, including without limitation
reasonable attorney’s fees, shall be borne by the Company as incurred, except
that you shall be responsible for any such costs and expenses incurred in
connection with any claim determined by the arbitrator(s) to have been brought
by you without reasonable basis or to have been brought in bad faith. You shall
be entitled to interest at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code, on any delayed payment which the arbitrator(s)
determines you are entitled to under this Agreement.

 

12. This Agreement is personal to you and without the prior written consent of
the Company may not be assigned otherwise than by will or the laws of descent
and distribution. This Agreement shall inure to the benefit of and be binding
upon and enforceable by your legal representatives. This Agreement shall inure
to the benefit of and be binding upon and enforceable by the Company and its
successors and assigns, provided that the Company may only assign this Agreement
to a successor satisfying the requirements of paragraph 13 below.

 

13. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place in a writing
promptly delivered to you upon such assignment.

 

6



--------------------------------------------------------------------------------

14. Miscellaneous.

 

(a) No Mitigation. Except as provided under paragraph 8 and except to the extent
that a court under paragraph 9 or an arbitrator appointed under paragraph 11
shall determine to permit an offset in respect of your violation of paragraphs 7
or 8, the Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against you or others. In no event shall
you be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to you under the provisions of this Agreement,
and except as provided in the Severance Program with respect to certain medical,
prescription and dental benefits, such amounts shall not be reduced whether or
not you obtain other employment.

 

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements
executed and performed entirely therein.

 

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

                If to Kevin Burke:

  4 Irving Place     New York, NY 10003

                If to the Company:

  4 Irving Place     New York, NY 10003     Attention: General Counsel

 

                or to such other address as either party shall have furnished to
the other in writing.

 

(d) Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

 

(e) Tax Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from any amounts payable under this Agreement such Federal,
state, local or foreign taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(f) Failure to Assert Rights. The Company’s or your failure to insist upon
strict compliance with any provisions of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision or right under this Agreement.

 

7



--------------------------------------------------------------------------------

(g) Entire Agreement/Modification. This Agreement supersedes the Agreement dated
September 1, 2000 between you and the Company and represents the complete
agreement between you and the Company relating to your employment and
termination, except for your rights under plans, programs and grants. This
Agreement may not be altered or changed except by written agreement executed by
the parties hereto or their respective successors or legal representatives.

 

JOBS Act Compliance. In the event that you are considered a “Specified Employee”
as defined in Section 409A of the Internal Revenue Code of 1986, as amended and
the regulations thereunder (the “Jobs Act”), and any payments to you under this
Agreement (including pursuant to the Severance Program) are considered “deferred
compensation” under the Jobs Act and of a type requiring payments six months
after the date of your separation from service, to the extent required by the
Jobs Act such payment shall be delayed until six (6) months after the date of
your separation from service (within the meaning of the Jobs Act). If any
provision of this Agreement would result in unintended or adverse tax
consequences to you or would contravene the regulations anticipated to be
promulgated under the JOBS Act or other Department of Treasury guidance, the
parties shall reform this Agreement or any provisions hereof to maintain to the
maximum extent practicable the original purpose of the provision without
violating the provisions of the JOBS Act or creating unintended or adverse tax
consequences to you.

 

Please confirm your acceptance of the foregoing by signing and returning a copy
of this letter to the undersigned no later than July 29, 2005. This Agreement
shall not be effective until you executive and deliver a copy of it to the
Company.

 

Yours sincerely,

 

CONSOLIDATED EDISON, INC. By:  

/s/ George Campbell, Jr.

--------------------------------------------------------------------------------

    George Campbell, Jr.     Chairman, Management Development and    
Compensation Committee Agreed and accepted:

/s/ Kevin Burke

--------------------------------------------------------------------------------

Kevin Burke

 

8



--------------------------------------------------------------------------------

Appendix A

 

Definitions

 

“Cause” means (i) your willful and continued failure to substantially perform
your duties as CEO; or (ii) your conviction of a felony or entering of a plea of
nolo contendere to a felony, in either case having a significant adverse effect
on the business and affairs of the Company; or (iii) a finding by a regulatory
or judicial body that has relevant jurisdiction or the entering into of a
consent decree or a plea of nolo contendere to a violation by you of the
requirements of the Sarbanes-Oxley Act of 2002, or with regard to the Company,
other Federal or state securities law, rule or regulation. No act or failure to
act shall be considered “willful” unless it is done, or omitted to be done, by
you in bad faith or without reasonable belief that your action or omission was
in the best interests of the Company. Any act or failure to act that is based
upon authority given pursuant to a resolution duly adopted by the Board, or the
advice of counsel for the Company, shall be conclusively presumed to be done, or
omitted to be done, by you in good faith and in the best interests of the
Company.

 

A termination of your employment for Cause shall be effected in accordance with
the following procedures. The Company shall give you written notice (“Notice of
Termination for Cause”), of its intention to terminate your employment for
Cause, setting forth in reasonable detail the specific conduct that it considers
to constitute Cause. Such notice shall be given no later than 60 days after the
Company has actual knowledge of the act or failure (or the last in a series of
acts or failures) that the Company alleges to constitute Cause. You shall have
30 days after receiving the Notice of Termination for Cause in which to cure
such act or failure, to the extent such cure is possible. If you fail to cure
such act or failure to the reasonable satisfaction of the Board, the Company
shall give you a second written notice stating the date, time and place of a
special meeting of the Board called and held specifically for the purpose of
considering your termination for Cause, which special meeting shall take place
not less than ten and not more than twenty business days after you receive
notice thereof. You shall have the opportunity, together with counsel, to be
heard at the special meeting of the Board. Your termination for Cause shall be
effective when and if a resolution is duly adopted at such special meeting by
the affirmative vote of a majority of the Board stating that in the good faith
opinion of the Board, you are guilty of the conduct described in the Notice of
Termination for Cause and that such conduct constitutes Cause as defined above.

 

“Disability” means that (A) you are (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company and (B) you have not been able to perform your material duties and
responsibilities for the period specified within the definition of “Disability”
in the Severance Program.

 

A-1



--------------------------------------------------------------------------------

“Good Reason” means (i) any adverse change in your titles, authority, duties,
responsibilities and reporting lines (including any failure to nominate you for
election to the Board), or the assignment to you of any duties or
responsibilities inconsistent in any respect with those customarily associated
with the position of CEO; or (ii) the appointment, without your consent, of any
person other than you to the position of CEO or any other position or title
conferring similar status or authority; or (iii) any reduction in your salary,
target annual bonus, target long-term incentive or retirement benefit; or (iv)
any requirement by the Company that your services be rendered primarily at an
office or location that is more than 50 miles from your office or location as of
the date of this Agreement; or (v) any purported termination of your employment
for a reason or in a manner not expressly permitted by the Agreement; or (vi)
any failure by a successor of the Company to assume the Agreement; or (vii) any
other material breach of the Agreement by the Company that either is not taken
in good faith or, even if taken in good faith, is not remedied by the Company
promptly after receipt of notice thereof from you.

 

A termination of your employment for Good Reason shall be effectuated by giving
the Company written notice (“Notice of Good Reason”) of the Good Reason event,
setting forth in reasonable detail the specific acts or omissions of the Company
that constitute Good Reason and the specific provision(s) of the this Agreement
on which you rely. Unless the Board determines otherwise, you must give the
Company a Notice of Good Reason within 60 days after you have actual knowledge
of the act or omission (or the last in a series of acts or omissions) that you
allege constitutes Good Reason, and the Company shall have 30 days from the
receipt of such Notice of Good Reason to cure the conduct cited therein,
provided that such conduct is not conduct that previously had to be cured by the
Company as a result of a Notice of Good Reason. You may terminate your
employment for Good Reason upon further written notice given within thirty (30)
days after the final day of such 30-day cure period unless prior to the end of
the initial 30-day period the Company has cured the specific conduct asserted to
constitute Good Reason to your reasonable satisfaction (unless the notice sets
forth a later date (which date shall in no event be later than 30 days after the
notice is given)).

 

A-2



--------------------------------------------------------------------------------

Appendix B

 

Tax Gross-Up Provision

 

(a) In the event it shall be determined that any payment or distribution by the
Company to or for your benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Appendix B (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties are incurred by you with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
you shall be entitled to receive an additional payment (a “Gross-Up Payment”) in
an amount such that after payment by you of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income and employment taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, you shall
retain an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

 

(b) Subject to the provisions of subsection (c), all determinations required to
be made under this Appendix B, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent auditors or such other certified public accounting firm as may be
jointly designated you and by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and to you. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Appendix B, shall be paid
by the Company to you within 15 days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and you. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Appendix B, and you thereafter are
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to you or for your benefit.

 

(c) You shall notify the Company in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten business days after you are informed in writing of such claim and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. You shall not pay such claim prior to the
expiration of the 30-day period following the date on which you give such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies you in writing
prior to the expiration of such period that it desires to contest such claim,
you shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

B-1



--------------------------------------------------------------------------------

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Appendix B,
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct you to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and you
agree to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided however, that if the Company
directs you to pay such claim and sue for a refund, the Company shall advance
the amount of such payment to you, on an interest-free basis and shall indemnify
and hold you harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for your taxable year with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and you
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by you of an amount advanced by the Company pursuant
to Appendix B, you become entitled to receive any refund with respect to such
claim, you shall (subject to the Company’s complying with the requirements of
Appendix B), promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by you of an amount advanced by the Company pursuant to this
Appendix B, a determination is made that you shall not be entitled to any refund
with respect to such claim and the Company does not notify you in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

B-2